Per Curiam,
The learned judge below in his conclusions found: “ The real question in the present case is whether or not the deed itself is void as made without consideration, and under such circumstances as to throw the burden of proving its validity upon the defendants. We have no hesitation in saying that if Davidson himself had in his lifetime attacked the deed for the reason that it contained no power of revocation, and was made without counsel or advice, he would have presented a very strong case. Put the uncontradicted evidence is that thirteen years after the deed was made, although he had forgotten the fact of its being made, he was still desirous of doing practically the same thing. ... We consider the fact that the grantor in the deed carried in his mind up to shortly before his death the intention of giving the bulk of his property to the Church Extension Society, and all of it which was not given to the local church for parsonage purposes, long after he ceased to have any communication with Mr. McOaslin, the trustee, his pastor, to be cogent evidence that the deed at the time it was made was not made under any undue influence on the part of McOaslin, but was the free and voluntary act of the grantor, and was calculated to carry out his actual intention ; that after the lapse of thirteen years, and after having *181made a deed in fee without the reservation of a life estate to the church for a parsonage, he should then have desired to give all the remainder of his farm to the Church Extension Society instead of the ninety-five acres described in the deed, does not affect his general purpose.”
On this convincing summary of the case the decree is affirmed.